
	
		II
		112th CONGRESS
		1st Session
		S. 1484
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit taxpayer funded abortions and to provide for
		  conscience protections, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Hyde and Related Amendments
			 Codification Act.
		2.Prohibiting taxpayer
			 funded abortions and providing for conscience protections
			(a)In
			 generalTitle 1, United
			 States Code is amended by adding at the end the following new chapter:
				
					4Prohibiting
				taxpayer funded abortions and providing for conscience protections
						
							Sec.
							301. Prohibition on funding for
				  abortions.
							302. Prohibition on funding for health benefits plans that
				  cover abortion.
							303. Limitation on Federal facilities and
				  employees.
							304. Construction relating to separate coverage.
							305. Construction relating to the use of non-Federal funds for
				  health coverage.
							306. Non-preemption of other Federal laws.
							307. Construction relating to complications arising from
				  abortion.
							308. Treatment of abortions related to rape, incest, or
				  preserving the life of the mother.
							309. Application to District of Columbia.
							310. No government discrimination against certain health care
				  entities.
						
						301.Prohibition on
				funding for abortionsNo funds
				authorized or appropriated by Federal law, and none of the funds in any trust
				fund to which funds are authorized or appropriated by Federal law, shall be
				expended for any abortion.
						302.Prohibition on
				funding for health benefits plans that cover abortionNone of the funds authorized or appropriated
				by Federal law, and none of the funds in any trust fund to which funds are
				authorized or appropriated by Federal law, shall be expended for health
				benefits coverage that includes coverage of abortion.
						303.Limitation on
				Federal facilities and employeesNo health care service furnished—
							(1)by or in a health
				care facility owned or operated by the Federal Government; or
							(2)by any physician
				or other individual employed by the Federal Government to provide health care
				services within the scope of the physician’s or individual’s employment,
							may include
				abortion.304.Construction
				relating to separate coverageNothing in this chapter shall be construed
				as prohibiting any individual, entity, or State or locality from purchasing
				separate abortion coverage or health benefits coverage that includes abortion
				so long as such coverage is paid for entirely using only funds not authorized
				or appropriated by Federal law and such coverage shall not be purchased using
				matching funds required for a federally subsidized program, including a State’s
				or locality’s contribution of Medicaid matching funds.
						305.Construction
				relating to the use of non-Federal funds for health coverageNothing in this chapter shall be construed
				as restricting the ability of any non-Federal health benefits coverage provider
				from offering abortion coverage, or the ability of a State or locality to
				contract separately with such a provider for such coverage, so long as only
				funds not authorized or appropriated by Federal law are used and such coverage
				shall not be purchased using matching funds required for a federally subsidized
				program, including a State’s or locality’s contribution of Medicaid matching
				funds.
						306.Non-preemption
				of other Federal lawsNothing
				in this chapter shall repeal, amend, or have any effect on any other Federal
				law to the extent such law imposes any limitation on the use of funds for
				abortion or for health benefits coverage that includes coverage of abortion,
				beyond the limitations set forth in this chapter.  
						307.Construction
				relating to complications arising from abortionNothing in this chapter shall be construed
				to apply to the treatment of any infection, injury, disease, or disorder that
				has been caused by or exacerbated by the performance of an abortion. This rule
				of construction shall be applicable without regard to whether the abortion was
				performed in accord with Federal or State law, and without regard to whether
				funding for the abortion is permissible under section 308.
						308.Treatment of
				abortions related to rape, incest, or preserving the life of the
				motherThe limitations
				established in sections 301, 302, and 303 shall not apply to an
				abortion—
							(1)if the pregnancy is the result of an act of
				rape or incest; or
							(2)in the case where
				a woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy itself.
							309.Application to
				District of ColumbiaIn this
				chapter:
							(1)Any reference to funds appropriated by
				Federal law shall be treated as including any amounts within the budget of the
				District of Columbia that have been approved by Act of Congress pursuant to
				section 446 of the District of Columbia Home Rule Act (or any applicable
				successor Federal law).
							(2)The term
				Federal Government includes the government of the District of
				Columbia.
							310.No government
				discrimination against certain health care entities
							(a)NondiscriminationA Federal agency or program, and any State
				or local government that receives Federal financial assistance (either directly
				or indirectly), may not subject any individual or institutional health care
				entity to discrimination on the basis that the health care entity does not
				provide, pay for, provide coverage of, or refer for abortions.
							(b)Health care
				entity definedFor purposes of this section, the term
				health care entity includes an individual physician or other
				health care professional, a hospital, a provider-sponsored organization, a
				health maintenance organization, a health insurance plan, or any other kind of
				health care facility, organization, or plan.
							(c)Remedies
								(1)In
				generalThe courts of the United States shall have jurisdiction
				to prevent and redress actual or threatened violations of this section by
				issuing any form of legal or equitable relief, including—
									(A)injunctions
				prohibiting conduct that violates this section; and
									(B)orders preventing the disbursement of all
				or a portion of Federal financial assistance to a State or local government, or
				to a specific offending agency or program of a State or local government, until
				such time as the conduct prohibited by this section has ceased.
									(2)Commencement of
				actionAn action under this subsection may be instituted
				by—
									(A)any health care entity that has standing to
				complain of an actual or threatened violation of this section; or
									(B)the Attorney
				General of the United States.
									(d)AdministrationThe
				Secretary of Health and Human Services shall designate the Director of the
				Office for Civil Rights of the Department of Health and Human Services—
								(1)to receive
				complaints alleging a violation of this section;
								(2)subject to
				paragraph (3), to pursue the investigation of such complaints in coordination
				with the Attorney General; and
								(3)in the case of a complaint related to a
				Federal agency (other than with respect to the Department of Health and Human
				Services) or program administered through such other agency or any State or
				local government receiving Federal financial assistance through such other
				agency, to refer the complaint to the appropriate office of such other
				agency.
								.
			(b)Amendment to
			 table of chaptersThe table
			 of chapters for title 1, United States Code, is amended by adding at the end
			 the following new item:
				
					
						4.Prohibiting taxpayer funded abortions and providing for
				  conscience
				  protections301
					
					.
			
